Citation Nr: 0512575	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection of bilateral hearing 
loss.  

2.  Entitlement to service connection of tinnitus.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran served on active duty from June 1944 until 
November 1945.  

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The December 2001 rating decision denied the 
veteran's claim.  The veteran disagreed with the December 
2001 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2003.

In February 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran has currently diagnosed bilateral hearing 
loss and tinnitus.  

2.  The veteran's service records indicate that he completed 
gunnery school.   

3.  The competent and probative medical evidence of record 
indicates that the veteran's hearing loss and tinnitus were 
caused by hazardous noise exposure during service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  In substance, he contends that he 
incurred bilateral hearing loss and tinnitus due to noise 
exposure in service. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the December 
2001 rating decision and the May 2003 SOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2001 which was specifically intended to address the 
requirements of the VCAA.  The May 2001 letter from the RO 
explained in detail the evidence needed to substantiate his 
claim, such as private and VA medical records.  Moreover, the 
letter advised the veteran that in order establish 
entitlement to service connection "the evidence must show 
three things:  An injury in military service...A current 
physical or mental disability ...A relationship between your 
current disability and an injury, disease or event in 
service."  The letter also provided the veteran with a list 
of evidence already obtained on his behalf.  [July 2001 
letter, page 4]  Thus, this letter, along with the May 2003 
SOC not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case and what evidence was 
already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 letter, the veteran was informed that "The law states 
that we must make reasonable efforts to help you get the 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records or records from other Federal agencies."  The letter 
further advised that VA would provide the veteran with a 
medical examination if it determined that one was necessary 
in order to decide his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its May 2001 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has the.  It's still your responsibility to make sure the 
records are received by us ".  The veteran was also informed 
that he was responsible to sign a release to give VA the 
authority to request documents from private sources.  

The May 2001 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [May 2001 letter, pages 1, 2, 3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letter directed the veteran 
to "tell us about any additional information or evidence 
that you want us to try to get for you."  The Board believes 
that the VCAA notice provided by the RO complied with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the May 2001 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in December 2001, 
prior to the expiration of the one-year period following the 
May 2001 VCAA letter, does not render the RO's notice invalid 
or inadequate.  The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the letter 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  The Board is 
aware of the Court's holding Pelegrini v. Principi, 17 Vet. 
App 412 (2004)  [VCAA notice is required prior to 
adjudication by the Agency of Original Jurisdiction].  The 
Board notes, that as discussed above, VCAA notice was 
provided in May 2001 and the claim was originally adjudicated 
in December 2001.  Therefore there has been compliance with 
the requirements of Pelegrini.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA outpatient medical 
records and private medical records.  During the course of 
the claim, the veteran was accorded two VA Compensation and 
Pension (C & P) examinations, one in November 2001 and the 
other in May 2003.  Additionally, a VA medical opinion was 
obtained in March 2003 in order to address the insufficiency 
of the November 2001 examination and opinion, which had been 
rendered without benefit of the review of the veteran's 
claims folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In 
February 2005, the veteran presented sworn testimony before 
the undersigned Veterans Law Judge at a travel board hearing.  
See 38 C.F.R. § 3.103 (2004).  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Factual Background

A common factual background will be presented for both issues 
on appeal.  

The veteran's service medical records have been obtained and 
associated with his VA claims folder.  The records do not 
indicate in-service treatment for hearing loss or tinnitus.  
At the veteran's separation examination in November 1945, he 
had a 15/15 result for spoken voice and 15/15 result for 
whispered voice hearing testing.  

There are no pertinent records until forty years after the 
veteran's separation from service.  Private medical records 
from an ear, nose and throat specialist show that the veteran 
has been monitored for bilateral hearing loss since August 
1986.  

In March 2001 the veteran reported for a routine VA hearing 
evaluation.  The examiner diagnosed mild to severe mixed 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The audiologist 
provided a nexus opinion indicating that it was as least as 
likely as not that the veteran's hearing loss and tinnitus 
were incurred in service.  

In November 2001, the veteran was accorded a VA C & P 
examination.  The examiner noted that the veteran's claims 
folder was not available for review.  Puretone thresholds 
obtained at that time were as follows:  

Hertz (Hz)	500	1000	2000	3000	4000 	Avg.
Left		40	50	75	85	80	73
Right		40 	45	55	75	75	63

Maryland CNC scores at that time were 78 percent for the 
right ear and 74 percent for the left ear.  

As the November 2001 C & P examination was conducted without 
the veteran's claims file and was therefore insufficient, the 
examination and the veteran's claims folder was forwarded to 
a VA audiologist for an opinion in March 2003.  The VA 
audiologist concluded that it was not as least as likely as 
not that the veteran's hearing loss was due to in-service 
noise exposure.  The audiologist referred the matter to an 
ear, nose and throat expert for clarification on the issue of 
tinnitus.  

The May 2003 VA C & P examination by Dr. D.D. included the 
examiner's review of the veteran's claims folder and prior 
documentation.  Dr. D. concluded that the veteran had 
incurred hearing loss and tinnitus in service and that both 
disabilities were related to the conditions of the veteran's 
service.  Dr. D. went on to note that a portion of the 
veteran's hearing loss was attributable to the effects of 
aging, not just in- service noise exposure.  

1.  Entitlement to service connection for bilateral hearing 
loss.  

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that his bilateral hearing loss began in 
service due to noise exposure and acoustic trauma.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
in November 2001.  See 38 C.F.R. § 3.385.  Hickson element 
(1) has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service.  Therefore, no medical evidence of the 
incurrence of disease in service exists.  

With respect to in-service injury, however, the veteran 
provided lay evidence of in-service acoustic trauma.  
Specifically, the veteran stated that he was trained as a 
gunner.  Incident to this training and during his service, 
the veteran stated that he was present during the firing of 
weaponry.  The veteran's service personnel record further 
confirms that the veteran successfully completed gunnery 
school.  Hickson element (2), in-service incurrence of 
injury, is satisfied by both the official documentation and 
the veteran's own testimony.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's hearing loss and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The record on appeal contains four competent and relevant 
medical opinions that have been submitted by the veteran or 
obtained by the RO, namely the March 2003 VA audiologist 
opinion, the May 2003 VA physician opinion, the March 2001 VA 
audiologist opinion and the March 2001 letter of the private 
physician.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

In this case there are three competent and probative medical 
opinions indicating that the veteran's hearing loss is due, 
at least in part, to in-service noise exposure.  They include 
the March 2001 private physician opinion, the March 2001 VA 
audiologist opinion and the May 2003 VA physician opinion.  

The March 2001 private physician opinion indicates that the 
doctor is a Board Certified Otolaryngologist.  The audiograms 
appended to the nexus opinion document a treatment history 
beginning in 1986 by the doctor's practice.  In the March 
2001 letter the doctor states that the veteran's hearing loss 
is as likely as not a result of his exposure to hazardous 
noise in the military.  

The March 2001 progress note by a VA audiologist includes the 
audiologist's conclusion that the veteran's hearing loss is 
at least as likely as not a result of hazardous noise 
exposure in the military.  In reaching that conclusion, the 
audiologist noted the results of the veteran's current 
examination and that the veteran's induction examination and 
separation examination had been reviewed.  

The May 2003 VA physician opinion by Dr. D. indicates that 
the "majority  of this loss hearing...is from the effects of 
aging."   However, Dr. D. also states that it is at least as 
likely as not that the veteran suffered bilateral hearing 
loss during service.  Although Dr. D. does not attribute all 
of the veteran's hearing loss to the effects of hazardous 
noise in service, he does attribute at least some of it to 
in-service injury, therefore establishing a relationship 
between the disability and in-service incurrence.  

The Board places greater weight on the opinions of the 
private physician, the March 2001 VA audiologist and Dr. D. 
than it does on the March 2003 VA examination from another VA 
audiologist.  The March 2003 VA audiologist's opinion 
indicated that it was not at least as likely as not that the 
veteran's hearing loss was due to hazardous noise exposure.  
Instead, she attributed the veteran's hearing loss to the 
effects of aging, noting that the veteran was exposed to 
hazardous noises in the military for a little over a year, 
the length of time between that exposure and the availability 
of records documenting hearing loss and noting a fluctuation 
in the veteran's hearing loss patterns based on the 
examination data from 1986 to the present.  She made these 
conclusions based upon a review of the claims folder only; 
she did not examine the veteran.  

On the other hand, Dr. D. had the opportunity to review the 
veteran's claims folder and examine the veteran.  In fact, 
the March 2003 VA audiologist referred the matter to Dr. D. 
after she determined that she did not possess the expertise 
to make a determination regarding the veteran's related 
tinnitus claim.  The record further indicates that both Dr. 
D. and the private physician who rendered the March 2001 
opinion are ear, nose and throat specialists.  Accordingly, 
given that both Dr. D. and the private physician had access 
to historical information about the veteran's condition, 
examined the veteran and had greater training and expertise 
than the March 2003 VA audiologist, the Board places greater 
weight on the opinions of the two physicians who have more 
rigorous education and training.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  Accordingly, both of the physicians who have 
commented on nexus, as well as another audiologist, have 
concluded that the veteran's hearing loss is related to 
service.  The Board places greater weight on those three 
opinions than the one negative opinion.  Hickson element (3), 
medical nexus, has been met.  

For the reasons explained above, the veteran has met all 
three Hickson criteria for entitlement to service connection 
of bilateral hearing loss.  The benefit sought on appeal is 
therefore granted.  

2.  Entitlement to service connection for tinnitus

Analysis

Because the analysis as to this issue mirrors that set forth 
above, the Board will dispense with a lengthy discussion.

With respect to Hickson element (1), the May 2003 VA 
examination by Dr. D. diagnosed tinnitus, satisfying the 
requirement that a current disability exists.  
As discussed in greater detail above, the veteran was exposed 
to hazardous noise during service, constituting in-service 
injury.  Element (2) is also satisfied.  
Turning to element (3), medical nexus, there is of record two 
competent medical opinion regarding the origin of the 
veteran's tinnitus, the May 2003 VA examination by Dr. D. and 
a March 2001 VA audiology progress note.  Both opinions 
indicate that the veteran's tinnitus is at least as likely as 
not related to in-service noise exposure.  Accordingly, 
Hickson element (3), medical nexus is also satisfied.  

As all three criteria for service connection have been met, 
entitlement to service connection for tinnitus is therefore 
established.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection of bilateral hearing loss 
is granted.  

Entitlement to service connection of tinnitus is granted.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


